Citation Nr: 1742469	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  17-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a lumbosacral strain disorder.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2014 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March 2017 substantive appeal (VA Form 9), the Veteran indicated that he did not want an optional Board hearing.  In a subsequent March 2017 notification letter, the VA informed the Veteran that his appeal had been certified to the Board  and that if he requested a Travel Board or Video Conference hearing before a Board Veterans Law Judge, the Board would not be able to take action on his appeal until his hearing was held.

In his subsequent May 2017 substantive appeal (VA Form 9), the Veteran requested a Video Conference hearing at a local VA office.  The record does not reflect that any such hearing has been scheduled, nor has the Veteran withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule a Video Conference hearing and to notify the Veteran of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a Video Conference Board hearing at the RO at the earliest available opportunity.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

